Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, species Ib, IIa, and IIIc, in the reply filed on 12/3/2021 is acknowledged. It is noted that only the species are traversed. The traversal is on the ground(s) that there would not be a search burden.  This is not found persuasive because the species are drawn to an additional configuration of a layer.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 2, 4, 5, 7, 8, 10, 12-16, 18-20, 22, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murrin (US 5,156,225) in view of Leif et al (Realisation of Structural Battery Composite Materials; 20th International Conf on Composite Materials, 7/19/2015, pgs 1-10).
Regarding claim 1, Murrin teaches a vehicle powered by at least one battery wherein the battery has load bearing characteristics so as to form part of the frame or structure of the battery (col , lines 15-25). The battery 5, includes plates 8 and spacers 9. The edges of the plates 8 and the spacers 9 contact the inside walls of the cell 5 along their entire length so that loads on the cell walls are transferred to the plates 8 and spacers 9 (see figure 4, and col 2, lines 28-55).
	Murrin does not explicitly teach the layers of the cell.
	Leif teaches a composite battery having intrinsic multifunctional capabilities (section 2). Such composite batteries are desired for their potential to both provide the energy needs at reduced weight and increase safety of future electric vehicles (abstract). The battery is taught to have a solid polymer electrolyte layer (section 2.2), a metal mesh coated with a cathode material, and a carbon fibre fabric acting as the anode (section 2.3). The electrodes are considered to be the first and second device layers.
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to utilize the composite battery of Leif as the battery in Murrin insofar as the composite battery is desired for its potential to provide energy needs at reduced weight and increased safety.
Regarding claim 2, Leif teaches the cathode material to be a metal mesh coated with a cathode material (section 2.3). The metal mesh is considered to be dielectric.

Regarding claim 5, Leif teaches the battery to have a solid polymer electrolyte layer (section 2.2). While the porosity is not explicitly taught, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to recognize that the solid polymer electrolyte would necessarily have porosity in order to function as intended and allow ion transfer.
Regarding claim 7, Leif teaches the electrolyte to be polymerized in the presence of Li salt (section 2.2).
Regarding claim 8, the battery of Leif is discussed above. As the materials are similar to the instantly claimed battery, the half cell designation as claimed would be considered the same in the battery of Leif.
Regarding claim 10, Murrin teaches the battery 5, includes plates 8 and spacers 9. The edges of the plates 8 and the spacers 9 contact the inside walls of the cell 5 along their entire length so that loads on the cell walls are transferred to the plates 8 and spacers 9 (see figure 4, and col 2, lines 28-55). The space wherein the plates and spacers are placed is considered to be an aperture.
Murrin does not explicitly teach the spacers being adjacent to the electrolyte layer.
However, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to utilize the spacers anywhere the plates are needed to structurally support the cell and using said plate/spacer configuration in the electrolyte layer would have been well within the purview of an ordinarily skilled artisan 
Regarding claim 12, Murrin shows in figure 3 that the plates 8 extend between the layers also having integral ridges 132. Figure 3a and figure 4 show a projection as claimed. 
Regarding claim 13, Murrin shows in figure 3 that the plates 8 extend between the layers also having integral ridges 132. Figure 3a and figure 4 show a projection as claimed. The figures 3, 3a, and 4 show the layers interlocked.
Regarding claim 14, Murrin shows in figure 3 that the layer has an integral ridge 132.
Regarding claim 15, Murrin teaches the component 30 to be a bracket (figure 3, col 3, lines 40-50). This is considered to be perpendicular to the elongate axis.
Regarding claim 16, Murrin shows in figure 3 that the layer has an integral ridge 132. This is considered to be a recess as claimed.
Regarding claim 18, Murrin teaches the battery to include at least one battery (col 2, lines 15-25).
Regarding claim 19, Murrin and Leif teach the structure as discussed above.
Neither explicitly teaches how the multiple batteries are to be connected.
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to utilize any known means to connect the batteries, such as an attachment layer as claimed.
Regarding claim 20, Murrin and Leif teach the structure as discussed above.
Neither explicitly teaches how the multiple batteries are to be connected.

Regarding claim 22, Leif teaches the battery to be a lithium ion battery (section 1).
Regarding claim 23, Murrin teaches a vehicle powered by at least one battery wherein the battery has load bearing characteristics so as to form part of the frame or structure of the vehicle (col , lines 15-25). 
Murrin does not explicitly teach the structure being a component of an aircraft.
However, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to recognize that the battery of Murrin could easily be used in an aircraft as both are considered vehicles.

Allowable Subject Matter
Claims 17, 21, and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A SLIFKA whose telephone number is (571)270-5838. The examiner can normally be reached Monday-Friday 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH A. SLIFKA/Primary Examiner, Art Unit 1759                                                                                                                                                                                                        March 24, 2022